IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-29,947-06


                   EX PARTE LORENZO ESTABON THOMAS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 13-12-13298-CR-(2) IN THE 9th DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

robbery and he was sentenced to imprisonment for thirty-five years on each count.

        After a review of the record, we find Applicant’s allegation concerning an improper

modification of his sentence to be without merit and relief is denied. Applicant’s remaining

allegation is dismissed pursuant to TEX . CODE CRIM . PROC. art. 11.07 §4(a)(1).



Filed: July 25, 2018
Do not publish